VICKERY, P. J.
Epitomized Opinion
Published. Only in Ohio Law Abstract
Original action in the Common Pleas brought by plaintiff, the Gordon Square Realty Co., against defendant, Adolph Schieer, upon a stock subscription signed by the latter. The evidence showed that Schiffer contracted to rent from the Gordon Square Co. a theater for a term of years at $1,000 a month, and that in the contract it was provided that Schiffer should subscribe to $5,000 worth of stock in the Gordon Square Co. After the contract was made, Schiffer signed the subscription. The lease fell through, but the Gordon Square Co. later brought this action on the stock subscription. At the close of all the evidence, the trial court directed a verdict for the Gordon Square Co. Schiffer prosecuted error. Held.
Apparently Schiffer signed the stock subscription as an inducement to the Gordon *427Square Co. to enter into the lease. There is some merit in this defense, but it was not pleaded by Schiffer. The action was upon the certificates of stock, which was a complete contract by itself, and there is nothing in the pleadings to show that the certificate was signed as an inducement. There was no proper defense introduced. Judgment affirmed.
Attorneys — Horace Neff , for the Gordon Square Co.; Griswold, Green, Palmer & Had-den, for Schiffer; all of Cleveland.